DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: Each instance of the phrase “door lock key” should be changed to “door lock bolt.”  See rejections under 35 U.S.C. 112(b) below.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4-7, 9, and 11-15 are objected to because of the following informalities:  
In regards to claim 1, lines 8 and 9, each instance of the phrase “door lock key” should be changed to “door lock bolt,” and in line 17, the phrase “is locked” should be changed to “is locked by the door lock bolt.”
In regards to claim 2, line 7, the phrase “are short-circuited” should be changed to “are closed.”
In regards to claim 4, line 4, the phrase “the door lock key” should be changed to “the door lock bolt.”
In regards to claim 5, line 3, the word “connected” should be changed to “actuated,” and in lines 3 and 4, the phrase “the door lock key” should be changed to “the door lock bolt.”
In regards to claim 6, line 4, the word “connection” should be changed to “actuation.”
In regards to claim 7, line 3, the word “connected” should be changed to “actuated,” in line 5, the phrase “to move the door lock key” should be changed to “to cause the door lock bolt to move,” and in line 7, the phrase “connection of the reed switch is received” should be changed to “actuation of the reed switch is received, thereby locking the washing machine door.”
In regards to claim 9, line 2, the phrase “the other side” should be changed to “another side.”
In regards to claim 11, line 3, the phrase “the door lock key” should be changed to “the door lock bolt,” and in lines 4 and 5, the phrase “the front” should be changed to “a front.”
In regards to claim 12, line 2, the phrase “a door, comprising” should be changed to “a door, the method comprising,” in lines 3 and 7, each instance of the phrase “door lock key” should be changed to “door lock bolt,” in lines 6 and 7, each instance of the phrase “a short-circuit” should be changed to “a closure,” in line 8, the phrase “and short-circuited” should be removed, and in line 9, the phrase “according to approach” should be changed to “according to an approach” and a semicolon should be inserted after the phrase “a magnetic body.”
In regards to claim 13, lines 2 and 3, the phrase “a locking signal” should be changed to “the locking signal,” and in line 3, the phrase “the door lock key” should be changed to “the door lock bolt.”
In regards to claim 14, line 3, the word “connected” should be changed to “actuated,” in lines 3 and 4, the phrase “the door lock key” should be changed to “the door lock bolt,” and in line 7, the phrase “by the connection of the third switch” should be changed to “by the actuation of the third switch when the door lock bolt is moved to the unlocking position.”
In regards to claim 15, line 2, the word “connected” should be changed to “actuated,” in lines 4 and 5, the phrase “the door lock key” should be changed to “the door lock bolt,” and in line 6, the word “connection” should be changed to “actuation.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 12, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “key” is used by the claims to mean “bolt or latch bolt,” while the accepted meaning is “a usually metal instrument by which the bolt of a lock is turned.” The term is indefinite because the specification does not clearly redefine the term.  The claims have been examined as reciting a door lock bolt, since component 110 is a bolt of a lock.  See objections to claims 1, 4, 5, 7, and 11-15 above.
In regards to claim 1, line 17, the relationship between the washing machine door being “locked” and the state of the door lock bolt is unclear from the claim language.  It is understood from the specification that the door lock bolt locks the washing machine door, and will be examined as such.  See claim objection above.
In regards to claims 2 and 12, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “short-circuited” is used by the claims to mean “closed or create a closed circuit,” while the accepted meaning is “malfunctioned or failed electrical connection.” The term is indefinite because the specification does not clearly redefine the term.  It is understood from the specification that the first and second sensors are intended to close, and do not fault to provide the necessary signals to the processor.  See claim objections above.
In regards to claims 5, 6, and 14, the word “connected” suggests a step of assembling the device, when it is understood from the specification that the term is meant to refer to the third switch being actuated or closed and will be examined as such.  See claim objections above.
In regards to claims 7 and 15, the word “connected” suggests a step of assembling the device, when it is understood from the specification that the term is meant to refer to the reed switch being actuated or closed and will be examined as such.  See claim objections above.
In regards to claim 7, line 5, it is unclear how the processor “moves” the door lock bolt, when it is understood from the specification that the processor controls the motor that moves the door lock bolt or that the processor causes the door lock bolt to move and will be examined as such.  See claim objection above.
In regards to claim 7, line 6, it is unclear how the “locking position” of the door lock bolt recited in claim 7 is related to the locking of the washing machine door in claim 1.  It is understood from the specification that when the door lock bolt is in the locking position, the door lock bolt locks the washing machine door and will be examined as such.  See claim objection above.
Claim 9 recites the limitation "the other side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 11 recites the limitation "the front" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 13, the relationship between the “locking signal” of claim 13 and the “locking signal” of claim 12 is unclear from the claim language.  It is understood from the specification that the “locking signal” of claim 13 is equivalent to the “locking signal” of claim 12, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

18.	Claim(s) 1-3, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiaki et al. (JP 2003-290593).
19.	In regards to claim 1, Yoshiaki et al. discloses a washing machine (Paragraph 1 of the Computer Generated Translation) comprising: a washing machine door 2; a washing machine inlet (inlet created by washing machine portion 1, Figures 1 and 2) configured to be opened and closed by movement of the washing machine door; a door lock switch module 5 provided in the washing machine inlet to prevent separation of the washing machine door from the washing machine inlet and configured to include a door lock bolt 12 movable to an inside of the washing machine door (Figure 2), a first switch 26 operated on the basis of a position to which the door lock key moves according to the movement of the washing machine door, and a second switch 13 operated on the basis of an adjacent distance of a magnetic body 3 included in the washing machine door from the washing machine inlet; and a processor configured to control the washing machine to perform a washing process when it is identified that the washing machine door is locked on the basis of operation modes of the first switch and the second switch (Processor or microcomputer in Paragraph 35 of the Computer Generated Translation).
20.	In regards to claim 2, Yoshiaki et al. discloses that in a case in which the first switch and the second switch are connected to each other in series (considered as connected in series since both switches must be closed in order for the processor to perform the washing process, Paragraphs 4 and 35 of the Computer Generated Translation), the processor is 27configured to control the washing machine to perform the washing process by identifying that the washing machine door is locked when both of the first switch and the second switch are closed.
21.	In regards to claim 3, Yoshiaki et al. discloses that the processor is configured to control the washing machine to perform the washing process when it is identified that the washing machine door is locked, on the basis of a signal generated according to the operation modes of the first switch and the second switch (Paragraphs 4 and 35 of the Computer Generated Translation).
22.	In regards to claim 7, Yoshiaki et al. discloses that the door lock switch module includes a reed switch (the second switch 13 being a reed switch, Paragraph 15 of the Computer Generated Translation) actuated on the basis of opening and closing of the washing machine door, and the processor is configured to move the door lock bolt to a locking position when a signal generated by the actuation of the reed switch is received (Paragraphs 35 and 36 of the Computer Generated Translation).
23.	In regards to claim 8, Yoshiaki et al. discloses a top cover (portion of component 1 in Figure 1) in which the washing machine inlet is formed, wherein the washing machine door is hinge-coupled to one side of the top cover to open and close the washing machine inlet (the door being hinge coupled as is known in the art).
24.	In regards to claim 9, Yoshiaki et al. discloses that the door lock switch module is installed at another side of the top cover on which the washing machine door is seated (Figure 1).
25.	In regards to claim 10, Yoshiaki et al. discloses that the magnetic body is positioned at one end of the washing machine door adjacent to a position of the door lock switch module in a case in which the washing machine door is seated on the top cover (Figure 1).
26.	In regards to claim 12, Yoshiaki et al. discloses a method for controlling a washing machine including a door 2, comprising: moving a door lock bolt 12 included in a door lock switch module 5 to a locking position (Figure 2); confirming a locking signal generated according to a closure30closure of a first switch 26 according to the movement of the door lock bolt and a closure of a second switch 13 connected to the first switch in series (considered as connected in series since both switches must be closed in order for the processor to perform the washing process, Paragraphs 4 and 35 of the Computer Generated Translation) according to approach of a magnetic body 3 and performing a washing process when a locked state of the door is confirmed (Paragraphs 4, 35, and 36 of the Computer Generated Translation).
Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claim(s) 4, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 2003-290593) in view of Park et al. (US Pub. No. 2015/0167225).  
29.	In regards to claims 4 and 13, Yoshiaki et al. discloses the washing machine and the method for controlling the washing machine as applied to claims 3 and 12 above, but fails to specify that the processor is configured to control the washing machine to output a washing machine error signal when the signal is not generated, in a case in which the door lock bolt moves to the inside of the washing machine door.  Park et al. teaches that a washing machine error signal or alarm mechanism occurs when a malfunction of a door lock switch module occurs (Paragraph 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that a washing machine error signal is outputted when the door lock switch module of Yoshiaki et al. malfunctions, thereby alerting a user of the issue.
30.	In regards to claim 11, Yoshiaki et al. discloses the washing machine as applied to claim 1 above, with the door lock bolt cooperating with an inner side of a front the washing machine door (Figure 2), but fails to disclose that the washing machine door includes a block member blocking the movement of the door lock bolt, and the block member is provided at the inner side of the front of the washing machine door.  Park et al. teaches a washing machine door 2 having a block member 3 blocking movement of a door lock bolt 16, and the block member being provided at an inner side of a front of the washing machine door (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a block member on the washing machine door of Yoshiaki et al. in order to ensure that the door lock bolt does not move beyond its intended locking position. 
31.	Claim(s) 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 2003-290593) in view of Tiekötter (DE 102013109620 A1).  Yoshiaki et al. discloses the washing machine as applied to claim 1 above, with the door lock bolt being movable to an unlocking position and the various switches of the device communicating with the processor, but fails to disclose that the door lock switch module includes a third switch electrically actuated on the basis of movement of the door lock bolt to the unlocking position.  Tiekötter teaches a door lock bolt 7 whose movement to an unlocked position is determined by the electrical actuation or closing of switch 10 (Paragraph 26 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a third switch to detect the unlocking position of the door lock bolt and thereby generating a signal communicated to the processor of Yoshiaki et al. in order to further monitor the position of the door lock bolt, so as to ensure that the device is working properly.
32.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 2003-290593) in view of Park et al. (US Pub. No. 2014/0102149).  Yoshiaki et al. discloses the method as applied to claim 12 above, with the door lock bolt being moved to the locking position when a signal generated by the actuation of the second switch is received, but fails to disclose an additional reed switch actuated on the basis of opening and closing of the door, with the additional reed switch generating a signal.  Park et al. teaches a plurality of reed switches 110 and 120 that actuate on the basis of opening and closing of a door 30, thereby generating a signal (Paragraphs 62-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include an additional reed switch to the reed switch of the second switch of Yoshiaki et al., so as to enhance the security of the device and provide further monitoring of the position of the door.
Conclusion
 33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 25, 2022